Citation Nr: 0601643	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for back symptoms, 
including as a result of service in the Southwest Asia 
theater of operations during the Gulf War.  

2.  Entitlement to service connection for body aches, muscle 
spasms, and joint pain (other than that of the back), 
including as a result of service in the Southwest Asia 
theater of operations during the Gulf War.

3.  Entitlement to an initial rating in excess of 50 percent 
for dysthymia with anxiety features.

4.  Entitlement to an effective date earlier than March 24, 
1997, for the grant of service connection for dysthymia with 
anxiety features.

5.  Entitlement to an effective date earlier than March 24, 
1997, for the grant of service connection for headaches due 
to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty September 1980 
to January 1981 and from November 1990 to April 1991.  She 
also had active duty training in the National Guard between 
July 1980 and June 1997.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
San Juan, the Commonwealth of Puerto Rico.   

In October 2003, the Board remanded this claim to the RO for 
further development.  While the case was in remand status, 
the RO increased the veteran's initial rating for dysthymia 
with anxiety features from thirty to 50 percent disabling, 
and granted an earlier effective date for the grant of 
service connection for that disorder and for headaches from 
March 27, 1997 to March 24, 1997.  The case has been returned 
to the Board and is ready for further review.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran served in Southwest Asia from January 14, 
1991 to April 7, 1991.  

3.  The veteran's back symptoms have been attributed to 
lumbar spondylosis, lumbar myositis and bulging disc.  

4.  The veteran's body aches, muscle spasms and joint pain 
(other than that of the back) have been attributed to 
osteoarthritis.  

5.  There is no competent evidence relating back symptoms or 
body aches, muscle spasms and joint pain to service.  

6.  The veteran's dysthymia with anxiety features is 
manifested by complaints of depression and sadness; her most 
recent GAF score is 60.  

7.  The veteran was discharged from service in April 1991 and 
filed initial claims for service connection for a psychiatric 
disorder and for headaches on March 24, 1997.  


CONCLUSIONS OF LAW

1.  Back symptoms were not incurred in or aggravated by 
active service; arthritis may not be presumed to have been 
incurred in service; and back symptoms are not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1337 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.317 (2005).  

2.  Body aches, muscle spasms, and joint pain (separate from 
the back claim) were not incurred in or aggravated by active 
service; arthritis may not be presumed to have been incurred 
in service; and body aches, muscle spasms and joint pain are 
not due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1337 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2005).  

3.  The criteria for an initial rating beyond 50 percent for 
dysthymia with anxiety features have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 
4130 Diagnostic Code (DC) 9433 (2005).

4.  The requirements for an effective date prior to March 24, 
1997 for the grant of service connection for dysthymia with 
anxiety features have not been met.  38 U.S.C.A §§ 5103, 
5103A, 5107, 5110 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2005).  

5.  The requirements for an effective date prior to March 24, 
1997 for the grant of service connection for headaches have 
not been met.  38 U.S.C.A §§ 5103, 5103A, 5107, 5110 (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for back symptoms and 
for body aches, muscle spasms and joint pain (separate from 
the back claim) as chronic disabilities claimed to be the 
result of service.  The evidence of record clearly shows that 
the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from January 14, 1991 
to April 7, 1991.  Thus, she has qualifying service for 
consideration of the presumption of service connection for 
disabilities medically attributed to undiagnosed illness or 
an unexplained chronic multisymptom illness.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, § 1117 authorized VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, § 1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amended various provisions of 38 U.S.C. 
§§ 1117 and 1118, including a complete revision of Section 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See also 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(1)(ii).  

Furthermore, for the purposes of 38 C.F.R. § 3.317(a)(1), 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).  

Direct service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, and may arthritis may be presumed to have been 
incurred in service if manifested to a compensable degree.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2005).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition. 

Service medical records show no complaint, diagnosis or 
treatment for back symptoms.  They show that, in February 
1991, the veteran complained of body aches and a sore throat.  
No specific diagnosis was offered, and the finding was, 
questionable etiology.  VA records show that the veteran 
complained of body aches in June 1991.  VA examination in 
January 1992 shows no findings pertinent to back symptoms or 
body aches, muscle spasm and joint pain.  In November 1992, 
the veteran was treated at a VA facility for lumbar strain 
after complaining of suddenly developing low back pain while 
brushing her teeth.  VA outpatient treatment records show 
that in November 1994, X-rays showed degenerative joint 
disease of the knees, feet and hands, and in April 1995, X-
rays showed degenerative disease of the lumbar spine.  
Subsequent records show cervical and lumbar disc disease.  In 
July 1998, VA examined the veteran and she complained of 
moderate low back pain with radiation into both legs and 
cramps and tingling in the hands and feet, as well as pain in 
the joints.  The examiner diagnosed right L4-L5 bulging disc 
with compression of the thecal sac by CT scan of the lumbar 
spine in May 1997; degenerative joint disease of the hands, 
knees, and ankles by bone scan of December 1997; left knee 
lateral meniscus tear associated with a moderate sized 
effusion and degenerative joint disease by MRI of May 1997; 
bilateral elbow epicondylitis; bilateral radial styloid 
epicondylitis; and large degenerative joint disease and disc 
disease at C6-C7 by X-rays of the cervical spine of May 1997.  

The veteran was examined by VA in January 2003.  Her medical 
records were reviewed, and her complaints of joint pain and 
inflammation were noted.  The examiner found that the veteran 
had osteoarthritis of the hands DIP joints, wrists and 
ankles; degenerative joint disease of the hands, knees and 
ankles by bone scan on 12/109/97 and by arthritic bone 
survey; and degenerative joint disease at the knees, feet and 
hands.  On examination of the spine that same month, the 
veteran complained of low back pain, with radiation to the 
right, with burning, and numbness into the toes on the right.  
The examiner found, after examining the veteran and reviewing 
her medical records, that she had lumbar spondylosis, lumbar 
myositis, and bulging disc.  

In June 2003, the veteran's claims folder was reviewed by a 
VA examiner.  Her medical history was noted.  The examiner 
noted that the service medical records were silent for a low 
back injury and that therefore it is not as likely as not 
that the veteran's current back disorder is related to her 
service.  It was also opined that since her service records 
are silent as to her current joint complaints, it is not as 
likely as not that her current joint disorders are related to 
the veteran's service.  

Direct service connection is not warranted.  There was no 
finding of back complaints in service, and not until November 
1992.  Arthritis is not shown until 1995.  The complaint of 
body aches in service was associated with complaints of a 
sore throat and no specific diagnosis was offered.  No joint 
disorder or muscle disorder is shown in service and arthritis 
is not shown until November 1994.  No current findings have 
been associated with service and a VA examiner has 
specifically stated that the veteran's current complaints are 
not related to service.  This opinion stands uncontradicted 
in the record.  As such, service connection cannot be granted 
for these complaints on a direct basis.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Neither can service connection be granted as due to an 
undiagnosed illness or chronic multisymptom illness.  Given 
the evidence as outlined above, the Board finds that the 
veteran's complaints of back symptoms and of body aches, 
muscle spasms and joint pain are due to a known cause or 
illness.  Since the veteran's symptoms have been attributed 
to various known clinical diagnoses, as noted above, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Therefore, the claims for service connection 
for these complaints as due to an undiagnosed illness is 
legally insufficient and must be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated).  

Although the veteran asserts that she has back symptoms and 
body aches, muscle spasm and joint pain as chronic 
disabilities of an undiagnosed illness as a result of service 
to include service in the Southwest Asia theater of 
operations during the Gulf War, she, as a layperson, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Increased Initial Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
being considered here stems from an initial grant of service 
connection and the assignment of an initial evaluation for 
the veteran's disability.  

The veteran was granted service connection for a dysthymia 
with anxiety features in February 2001.  At that time, she 
was awarded a 30 percent evaluation effective from March 27, 
1997.  She was subsequently granted a 50 percent evaluation, 
and an effective date of March 24, 1997 was assigned.  

Her disability is rated 50 percent under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130.  The next 
higher, or 70 percent, rating may be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2005).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Id. When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126(b) 
(2005).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The record shows that the veteran was treated by VA in 1991 
for psychiatric complaints including nightmares, insomnia, 
irritability, memory loss , and anger.  She was examined by 
VA in July 1998, and her medical records were reviewed.  The 
veteran reported that she had never been hospitalized for 
psychiatric reasons.  She reported that she has been working 
for the last 20 years with Social Security Disability 
Determination.  Examination showed that the veteran was in 
full contact with reality, with relevant, logical and 
coherent answers.  She was noted to not be suicidal or 
homicidal, delusional or hallucinating.  Her affect was 
adequate.  She had an angry mood, was depressed and anxious.  
She was oriented to time, person and place.  Her judgement 
was good with superficial insight.  Her GAF was 60-65 and the 
diagnosis was, dysthymia with anxiety.  

In July 2000, the veteran was examined by VA.   Her claims 
folder was reviewed.  She complained of depression.  
Examination showed her to be adequately dressed and groomed.  
Her mood was depressed and anxious.  She was not suicidal or 
homicidal, and was not hallucinating.  Her GAF was 60 and the 
diagnosis was, dysthymia with anxiety features.  

VA examined the veteran in July 2004.  Her claims file was 
reviewed, and her psychiatric history was noted.  The veteran 
noted that she is employed as a disability determination 
examiner and has worked as such since 1997.   She complained 
of feeling sad, depressed and irritable with loss of energy 
and interest for daily living activities.  Examination showed 
her to be alert and in contact with reality.  There was no 
evidence of delusions, hallucinations, phobias, panic attacks 
or suicidal ideations.  Her mood was depressed and her affect 
was constricted.  She was oriented in person, place and time 
and her memory was intact.  Her judgement was good, and her 
insight was adequate.  The examiner noted that the signs and 
symptoms were moderately interfering with the veteran's 
employment and social functioning.  Her GAF was 60 and the 
diagnosis was, dysthymic disorder.  

The Board finds that the evidence does not reveal a 
disability picture that warrants a rating in excess of 50 
percent for dysthymia at any time in appeal process.  
Clearly, the record reflects ongoing complaints of depression 
and psychiatric symptoms.  It does not reflect 
hospitalization at any time for any psychiatric 
manifestations.  Further, the veteran is employed and has 
been since 1997.  Her GAF scores have consistently 
represented no more than moderate symptoms and this is 
specifically documented by the most recent VA examiner.  

Based on the evidence of record, the Board finds that the 
veteran has not met the criteria for a 70 percent rating.  
Although there was evidence of moderate occupational and 
social impairment, as discussed above, and of depression, the 
record does not indicate deficiencies in most areas; judgment 
was good and thought processes were coherent and logical.  
The veteran did not have suicidal ideation, obsessional 
rituals which interfered with routine activities, illogical, 
obscure and irrelevant speech, and/or near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively to warrant a 70 
percent rating under the controlling criteria.  Certainly, as 
the veteran has been working steadily, she does not exhibit 
the total occupational and social impairment that is needed 
for a 100 rating to be assigned.  See 38 C.F.R. § 4.130, DC 
9433 (2005).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a rating in excess of 
50 percent for the veteran's psychiatric disorder.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the appellant's psychiatric disability 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case was 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran is 
employed, and has not required any hospitalization, nor has 
she required any extensive treatment.   Consequently, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

Earlier Effective Date

The basic facts in this case for these issues are not in 
dispute.  The service records show that the veteran was 
discharged from active duty service in April 1991.  On March 
24, 1997, after discharge from service, the veteran's claim 
for service connection for a psychiatric disability and for 
headaches was received at the RO.  


VA outpatient treatment records show that the veteran was 
treated in June 1991 for psychiatric complaints and for 
headaches.  Treatment continued in 1991 and thereafter for 
both complaints.  A rating decision in February 2001, granted 
service connection for dysthymia with anxiety features and 
for headaches.  The effective date for both disabilities was 
initially set as March 27, 1997.  In June 2005, an effective 
date of March 24, 1997 was granted for both disabilities.  

Under VA laws and regulations the effective date of an award 
of disability compensation to a veteran is a day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date of an award of 
disability compensation is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2).  

In this case, the veteran did not file a claim for service 
connection for a psychiatric disorder or for headaches within 
one year of separation from service.  Rather, the record 
reflects that the veteran first filed a claim for service 
connection for these disabilities on March 24, 1997.   While 
the veteran has asserted that she has claimed service 
connection for these disabilities prior to March 1997, the 
record does not support that contention.  The RO assigned 
that date as the effective date for the grant of service 
connection since the claim, the only claim of record for 
either issue, was filed more than one year following the 
veteran's separation from service.  

The law governing the effective date of an award is quite 
specific, and is limited to the day following separation from 
service, if a claim was received within one year of 
separation from service, the date entitlement arose, or the 
date the claim was received.  No claim was submitted within 
one year of separation from service.  As the date of the 
claim is later than the date that entitlement arose, the 
Board finds that an effective date prior to the date of the 
claim, March 24, 1997, is not warranted.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in June 2004.  

The June 2004 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The June 2004 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate her claim.  
The letter explained which information or evidence it needed 
from her and what she could do to help with the claim.  The 
RO advised her as to what VA would do to assist her in the 
development of the evidence to support her claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing her that she could submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini, since the initial rating pre-
existed VCAA.  In the present case, the requisite 
notifications were ultimately provided to the appellant 
before the final transfer and certification of the case to 
the Board, and she had ample time in which to respond to the 
notice letter.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield , Id.  
The Board finds that the present adjudication of the issue on 
appeal will not result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  The RO has 
made attempts to secure additional service medical records, 
without success, and so informed the veteran in May 2005.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for back symptoms, including as a result 
of service in the Southwest Asia theater of operations during 
the Gulf War, is denied.  

Service connection for body aches, muscle spasms, and joint 
pain (separate from the back claim), including as a result of 
service in the Southwest Asia theater of operations during 
the Gulf War, is denied.  

An initial rating in excess of 50 percent for dysthymia with 
anxiety features is denied.

An effective date earlier than March 24, 1997, for the grant 
of service connection for dysthymia with anxiety features is 
denied.

An effective date earlier than March 24, 1997, for the grant 
of service connection for headaches due to an undiagnosed 
illness is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


